          Case 2:19-cv-01418-APG-DJA Document 206 Filed 08/10/21 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA

 3                                                ***
     SKYLER JAMES FOWLER,                                     Case No. 2:19-cv-01418-APG-DJA
 4
                        Plaintiff,                        ORDER TO PRODUCE INMATE FOR
 5                                                             VIDEOCONFERENCE
            v.

 6 STEVE SISOLAK, et al.,
                        Defendants.
 7

 8

 9     TO: Warden, Lovelock Correctional Center, Lovelock, NV

10         Skyler James Fowler, #1172934, is presently in the custody of the Nevada Department

11 of Corrections at Lovelock Correctional Center, Lovelock, Nevada. Mr. Fowler‘s presence, via

12 video, is needed for an upcoming hearing.

13         I THEREFORE RESPECTFULLY ORDER the Warden of Lovelock Correctional

14 Center, Lovelock, NV, or designee, to arrange for and produce Skyler James Fowler,

15 #1172934, for a videoconference hearing via Zoom Technology, on Tuesday, October 5,

16 2021, at 9:00 a.m. The hearing is scheduled to start at 9:00 a.m. and will last until noon. Mr.

17 Fowler shall remain in the custody of the Warden, Lovelock Correctional Center, Lovelock, NV

18 at all times.

19         DATED: August 10, 2021.

20                                               _________________________________
                                                 ANDREW P. GORDON
21                                               UNITED STATES DISTRICT JUDGE

22

23
